         Case 1:19-cv-06104-MKV Document 72 Filed 06/21/21 Page 1 of 2



                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
                                                              DOC #:
 ANGEL ORTEGA ALMONTE, individually
                                                              DATE FILED: 6/21/2021
 and on behalf of others similarly situated, et
 al.

                            Plaintiffs,                         1:19-cv-6104 (MKV)
                    -against-                                          ORDER
 HURRICANE STRAUSS INC., doing
 business as Westville Chelsea, et al.

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       The Court has been informed by the mediator that the parties have reached agreement on

all issues in this case [ECF #69]. Because the Complaint asserts claims under the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. § 201 et seq., judicial approval is required for settlement.

See Cheeks v. Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015) (holding that

FLSA settlements require the approval of either the district court or the United States Department

of Labor). “In deciding whether to approve a stipulated settlement, the Court must scrutinize the

settlement for fairness.” Boucaud v. City of New York, No 07-cv-11098 (RJS), 2010 WL

4813784, at *1 (S.D.N.Y. Nov. 16, 2010).

       Accordingly, IT IS HEREBY ORDERED that, by July 13, 2021, the parties shall submit

a joint letter to the Court explaining why the proposed settlement reflects a “fair and ‘reasonable

compromise of disputed issues rather than a mere waiver of statutory rights brought about by an

employer’s overreaching.’” Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 335 (S.D.N.Y.

2012) (quoting Mosquera v. Masada Auto Sales, Ltd., No. 09-cv-4925 (NGG), 2011 WL 282327,

at *1 (E.D.N.Y. Jan. 25, 2011)). Specifically, the parties should address the following factors:
         Case 1:19-cv-06104-MKV Document 72 Filed 06/21/21 Page 2 of 2




       (1) the plaintiff’s range of possible recovery; (2) the extent to which “the settlement
       will enable the parties to avoid anticipated burdens and expenses in establishing
       their respective claims and defenses”; (3) the seriousness of the litigation risks
       faced by the parties; (4) whether “the settlement agreement is the product of arm's-
       length bargaining between experienced counsel”; and (5) the possibility of fraud or
       collusion.

Id. (quoting Medley v. Am. Cancer Soc., No. 10 Civ. 3214, 2010 WL 3000028, at *1 (S.D.N.Y.

July 23, 2010)). The letter must also address whether there is a bona fide dispute as to the

number of hours worked or the amount of compensation due and how much of the proposed

settlement Plaintiff’s attorney shall be seeking as fees. Cheeks, 796 F.3d at 203, 206. Absent

special circumstances, the Court will not approve any settlement agreement that is filed under

seal or in redacted form. Id. at 206.

       All other filing deadlines and appearance dates are adjourned sine die.

SO ORDERED.
                                                      _________________________________
Date: June 21, 2021                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
